IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-20064
                         Conference Calendar



ROQUE ARANDA,

                                          Plaintiff-Appellant,

versus

CAPTAIN SIMPSON; HUNT, Sergeant; MICHAEL WILSON; D. DUKE;
SUBSTITUTE COUNSEL WYNNE UNIT,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-3253
                       --------------------
                           June 13, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Roque Aranda, Texas prisoner # 805045, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 complaint pursuant to

28 U.S.C. § 1915(g).   Aranda has failed to brief the relevant

issue, as he has provided neither argument nor authorities to

show that the district court erred in dismissing his suit.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-20064
                                  -2-

Accordingly, this appeal is dismissed as frivolous.    5th Cir.

R. 42.2.

     The three-strikes provision of 28 U.S.C. § 1915(g)

"prohibits a prisoner from proceeding IFP if he has had three

actions or appeals dismissed for frivolousness, maliciousness, or

failure to state a claim."     Carson v. Johnson, 112 F.3d 818, 819

(5th Cir. 1997)(citing Adepegba v. Hammons, 103 F.3d 383, 385

(5th Cir. 1996)).   Aranda has previously had at least five

strikes against him.     Aranda v. Key, No. 00-10849 (5th Cir. Feb.

14, 2001)(imposing 28 U.S.C. § 1915(g) bar); Aranda v. Shaw, No.

00-10844 (5th Cir. Feb. 14, 2001)(imposing 28 U.S.C. § 1915(g)

bar); Aranda v. Millsaps, No. 99-11394 (5th Cir. Aug. 29, 2000).

Additionally, Aranda has recently been reminded of the § 1915(g)

bar in five other appeals which were before this court.     See

Aranda v. Cason, No. 00-10848 (5th Cir. Apr. 12, 2001); Aranda v.

Wilson, No. 00-21035 (5th Cir. Apr. 12, 2001); Aranda v. Hirsch,

No. 00-10850 (5th Cir. Apr. 12, 2001); Aranda v. Scott, No. 00-

21129 (5th Cir. Apr. 12, 2001); Aranda v. Wilson, No. 00-20968

(5th Cir. Apr. 12, 2001).    Aranda filed this appeal before the

§ 1915(g) bar was imposed.    He is reminded that he may no longer

proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED.